
	
		II
		111th CONGRESS
		1st Session
		H. R. 2971
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2009
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 630 Northeast Killingsworth Avenue in
		  Portland, Oregon, as the Dr. Martin Luther King, Jr. Post
		  Office.
	
	
		1.Dr. Martin Luther King, Jr.
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 630 Northeast Killingsworth Avenue in Portland, Oregon,
			 shall be known and designated as the Dr. Martin Luther King, Jr. Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Dr. Martin
			 Luther King, Jr. Post Office.
			
	
		
			Passed the House of
			 Representatives September 22, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
